Citation Nr: 1140560	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-101 84	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for an old shrapnel wound to the soft tissues of the right medial distal thigh, Muscle Group XV, with retained foreign body.

(The issue of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a gastrointestinal disorder is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO awarded the Veteran service connection for of an old shrapnel wound of the soft tissues of the right distal thigh, and assigned a noncompensable (zero percent) initial rating, effective May 5, 2008.  The Veteran disagreed with this initial rating in an April 2010 handwritten statement.

In August 2010, the Board remanded the Veteran's case, in part, so that the agency of original jurisdiction (AOJ) could issue a statement of the case (SOC) as to the issue of entitlement to a compensable initial rating for service-connected residuals of a shell fragment wound to the distal medial right thigh.  Such was achieved in March 2011, and the Veteran subsequently filed a timely substantive appeal (VA Form 9) as to this issue.  The Board finds that the Board's August 2010 remand orders have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran provided testimony regarding this issue at a Travel Board hearing that was chaired by the undersigned Veterans Law Judge (VLJ) at the Lincoln RO in August 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's shrapnel wound residuals include an embedded shrapnel fragment in the soft tissue of the right medial distal thigh, causing "slight" muscle disability to Muscle Group XV with no limitation of function of the affected body part; superficial unstable or painful scarring is not shown.  

2.  The evidence does not show that the Veteran's service-connected shrapnel wound residuals are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable disability rating for a shrapnel wound disability of Muscle Group XV are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, 4.118 Diagnostics Code 5315, 7801, 7802, 7803, 7804, 7805  (2010).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

With respect to the Veteran's initial rating claim, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for a shrapnel wound has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in June 2008.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his post-service VA treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's shrapnel wound initial rating claim.  The Veteran was afforded VA muscle examinations in October 2009 and March 2011.  The corresponding examination reports reflect that both VA examiners reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran testified at a personal hearing before the undersigned in August 2011.  

Accordingly, the Board will address the claim on appeal.


Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.       See 38 C.F.R. § 4.7 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's shrapnel wound injury was originally rated noncompensably disabling under the diagnostic criteria for scars.  See the RO's December 2009 rating decision [noting evaluation under Diagnostic Code 7805 (scars, other)].  Based on recent medical evidence of record indicating that the Veteran actually has no visible shrapnel wound scar, but rather, has a retained metallic fragment within the soft tissue of his right thigh [see the March 2011 VA examiner's report, pages 4 and 5; see also the October 2009 VA examiner's report, page 2], the Board believes the Veteran's service-connected disability is more appropriately rated under the diagnostic criteria for muscle injuries, outlined in 38 C.F.R. § 4.73.  

In particular, a November 1991 VA physician reported the presence of a foreign body at the "posterior medial" aspect of the right thigh-that is, at the inside of his right thigh, toward the back.  See the Veteran's November 13, 1991 VA radiological report.  Years later, in April 2009, a VA physician specified that the fragment was at the "distal medial [aspect of the] Right thigh on every x-ray we have of the Right knee"-i.e. the inside of the right thigh, closer to the knee.  See the Veteran's April 8, 2009 VA treatment report.  Although a September 2009 VA joints examiner less precisely noted the presence of the fragment at the "posterior" right thigh, the October 2009 VA muscle examiner specified that the soft tissue shrapnel fragment existed over the medial aspect of the right knee.  See the October 2009 VA examiner's report, page 2.  The March 2011 VA examiner similarly noted that the Veteran's shrapnel wound was located as his distal medial right thigh.  See the March 2011 VA examiner's report, page 2. 

These descriptions, when analyzed collectively, demonstrate that the Veteran's shrapnel wound and embedded fragment exist within the Veteran's medial thigh muscle group, or Muscle Group XV.  As described by the Veteran himself, the shrapnel wound occurred just above the knee, with a retained fragment located therein.  See the August 2008 hearing testimony, pages 3-5.  No evidence of record demonstrates that the Veteran sustained any shrapnel wound injury to, or embedded fragments within the muscles of his hamstring, or on the anterior part of the thigh [Muscle Groups XIII and XIV], and the Veteran does not so contend.  

Muscle Group damage is categorized as slight, moderate, moderately severe or severe, and is evaluated accordingly under 38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

A "slight" disability of the muscles involves a simple wound of the muscle without debridement or infection.  The service records should demonstrate a superficial wound with brief treatment and return to duty.  There must have been healing with good functional results and no consistent complaints of cardinal symptoms of muscle injury or painful residuals.  The objective findings are a minimum scar, slight, if any, evidence of fascial defect or of atrophy or of impaired tonus, and no significant impairment of function and no retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

A "moderate disability" of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Finally, a "severe" disability of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Injuries affecting Muscle Group XV are rated under 38 C.F.R. § 4.73, Diagnostic Code 5315.  This Group is involved in the adduction and flexion of the hip, as well as flexion of the knee.  Under Diagnostic Code 5315, a noncompensable (zero percent) disability rating is assigned for "slight" muscle disability, a 10 percent rating is assigned for "moderate" disability, a 20 percent rating is assigned for "moderately severe" disability, and a 30 percent rating is assigned for "severe" disability.


Analysis

The Veteran's shrapnel wound to the right thigh is currently rated noncompensably disabling.  To warrant a compensable rating under Diagnostic Code 5315, at the very least, the Veteran's residual muscle injury must be "moderate" in severity.  

The VA has evaluated the Veteran's right thigh shrapnel wound on two occasions during the appeal period, first in October 2009, and most recently in March 2011.  As discussed above, the medical and lay evidence of record demonstrates that the Veteran currently has a retained shrapnel fragment in the medial distal right thigh, just above the knee.  

After reviewing the Veteran's medical history, recent x-rays, and upon examination of the Veteran's thigh, the October 2009 VA examiner pertinently concluded that it was "less likely as not that [the Veteran] is experiencing any current symptoms as related to the shrapnel . . . ."  Although the examiner recognized that x-rays demonstrated the presence of degenerative arthritis of the right knee, he specifically stated that he knew of "no evidence to suggest that soft tissue injuries are a significant factor in the degenerative process," thus ruling out any relationship between the Veteran's shrapnel wound and his development of knee arthritis.      See the October 2009 VA examiner's report, page 2.

Similarly, the March 2011 VA examiner noted upon subsequent examination that the Veteran's right thigh muscles have not been injured, destroyed or traversed, there is no intermuscular scarring, no scars, no muscle herniation, no loss of deep fascia or muscle substance, and no limitation of motion of the knee by muscle disease or injury.  The examiner specified that the Veteran's muscle function was normal in terms of comfort, endurance, and strength sufficient to perform the activities of daily living.  Notably, at this examination, the Veteran himself denied experiencing any muscle loss or muscle pain in his right thigh, or symptoms remaining from the old shell fragment wound.  The VA examiner explained in his report that the Veteran's shrapnel wound was never infected, and currently has no associated bone, nerve, vascular or tendon injuries.  The examiner also reported that the Veteran experiences no pain, decreased coordination, increased fatigability, weakness, uncertainty of movement, or flare ups as a result of the shrapnel wound.  
Crucially, the examiner diagnosed the Veteran with a shell fragment wound distal medial right thigh that was "healed without residuals or visible scar."  See the March 2011 VA examiner's report, page 2-4.  

Pertinently, there is no medical evidence of record contrary to the findings of the October 2009 and March 2011 VA examiners.  The Veteran has had ample opportunity to secure medical evidence in his favor, and against the reasoned observations and conclusions of the VA examiners, and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is a claimant's responsibility to support a claim for VA benefits]. 

Based on the above medical findings, although the evidence clearly demonstrates that the Veteran has a retained shrapnel fragment within Muscle Group XV, such does not cause any more than "slight" muscle injury, if any at all.  Indeed, the Veteran does not complain of any cardinal symptoms of muscle disability, as listed under 38 C.F.R. § 4.56(c), and objective findings include no signs of any muscle impairment or functional debility.  Crucially, there has been no demonstration of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  All right knee symptomatology has been medically linked to other degenerative disabilities.  

Thus, with respect to muscle injury due to a shell fragment wound sustained in service, the Veteran's disability picture most closely approximates the criteria for "slight" impairment of Muscle Group XV, warranting the assignment of a noncompensable disability rating under Diagnostic Codes 5315, and no higher.    See 38 C.F.R. § 4.7.  Indeed, the Veteran's muscle group disability symptomatology [or lack thereof] exactly mirrors the criteria for a characterization of "slight" impairment except for the presence of a small retained fragment within the group.    

Notably, the circumstances of this case are almost identical to those addressed by the Court in Tropf v. Nicholson, 20 Vet. App. 317 (2006).  In Tropf, the Court addressed the question of whether an appellant who has retained metallic fragments in the muscle, but is essentially asymptomatic, is entitled to a compensable disability rating under 38 C.F.R. § 4.56 and Diagnostic Code 5303 for a "moderate" disability of the muscle, given that section 4.56(d)(1)(iii) indicates that a "slight" disability rating will not be assigned where there are metallic fragments retained in muscle tissue.  In answering this question in the negative, the Court determined that section 4.56(d) contains a totality-of-the-circumstances test in which no single factor is per se controlling for rating purposes, but rather are merely "factors to be considered" in assigning the appropriate rating.  Thus, in Tropf, the Court determined that even though there may be retained metallic fragments in the muscle of the appellant's right upper arm, the appellant is not as a matter of law entitled to a compensable rating.  The Board's prior decision to assign a "slight" (noncompensable) rating for the arm injury based upon the uncontested finding that the appellant was "essentially asymptomatic" was not a misapplication of the regulation as a matter of law, and the decision was affirmed.

As in Tropf, the Veteran's shell fragment wound and retained shrapnel fragment of the thigh have been medically shown to be asymptomatic [see the March 2011 VA examiner's report, page 2], causing little to no residual muscle disability within the muscle group.  Thus, the noncompensable disability rating that is currently assigned for "slight" disability of Muscle Group XV is continued.  A rating greater than zero percent is warranted only upon a showing of "moderate" disability, which is absent in this case.

The Board adds that when evaluating disabilities of the musculoskeletal system,    38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Crucially however, as noted above, there has been no demonstration of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, limitation of motion of the affected parts, or uncertainty of movement of Muscle Group XV as due to shrapnel wound injuries.  Although the Veteran has recently complained of pain that "comes and goes," he pertinently indicated that such pain simply "ain't that bad."  See the August 2011 hearing transcript, page 4.  There is no indication in the record that the Veteran's old shrapnel wound with a retained fragment manifests in such pain that the Veteran experiences functional loss, weakness or additional disability.  Thus, a rating in excess of the noncompensable rating currently assigned is not warranted under these factors, or under the Diagnostic Codes governing limitation of motion of the knee or leg.  See 38 C.F.R. § 4.71a. 

Esteban considerations

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  With this in mind, the Board has considered whether a separate compensable rating based on scarring is warranted. 

The Board notes that during the pendency of this appeal, the criteria used for rating scars was amended, effective October 2008.  The new criteria are only applicable to claims filed on or after the change, unless otherwise requested by the Veteran.  There is no evidence of record indicating that the Veteran has expressed a desire to have his claim considered under the new criteria.  Therefore, the Board will consider the Veteran's claim under the criteria in place at the time the Veteran filed his claim in May 2008.

Scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters (cm)).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A 30 percent disability rating is warranted for a scar or scars with an area or areas exceeding 72 square inches (465 square cm).  A maximum 40 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802. Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm). 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Note 2 following this diagnostic code provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation is authorized for superficial, unstable scars. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent evaluation is authorized for superficial scars that are painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated based on the limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Codes 7805 (2008).

In this case, the evidence does not reflect that the Veteran's shell fragment wound resulted in scarring that exceeded 6 square inches.  Accordingly, the criteria for a compensable evaluation under either Diagnostic Code 7801 or Diagnostic Code 7802 are not met.  

With respect to the diagnostic criteria for superficial scars, although the October 2009 VA examiner noted the presence of two small scars over the right medial aspect of the Veteran's knee from previous shrapnel injuries, the March 2011 VA examiner pertinently examined these scars and determined that that they are not visible, and do not result in any abnormality of the skin.  Indeed, the examiner noted that there is no skin breakdown over the scars, no reports of pain, no inflammation, no edema, and no keloid formation.  Accordingly, without evidence that the Veteran has a scar that is either unstable or painful, the criteria for a compensable evaluation under either Diagnostic Code 7803 or Diagnostic Code 7804 are not met.  

Finally, the March 2011 examiner indicated that the scars have no other disabling effects and the Veteran's shrapnel wound is "without residuals of scar formation."  See the March 2011 VA examiner's report, page 5.  There is no evidence that the Veteran's shell fragment wound results in limitation of function of the affected body part (in this case the right thigh).  Similarly, the Veteran has not alleged any such limitation of function as a result of his shell fragment wound.  Accordingly, the criteria for a compensable evaluation under Diagnostic Code 7805 are not met.  

Based on the foregoing, the Board concludes that a separate compensable rating for the Veteran's shrapnel wound scars is not warranted.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In this case, a noncompensable (zero percent) disability rating has been assigned since the effective date of service connection, May 5, 2008.  As discussed in detail above, the medical evidence of record [to include VA examination reports dated in October 2009 and March 2011] shows the Veteran's service-connected shrapnel wound injury to the right thigh has not evidenced severe enough symptomatology [i.e., more than "slight" muscle disability] to warrant a disability rating other than the currently-assigned zero percent at any time throughout the appeal period.  Accordingly, staged ratings are not applicable.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected shrapnel wound to the right thigh are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the current rating schedule for muscle disorders shows that the rating criteria reasonably describes the Veteran's asymptomatic disability level and symptomatology.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected shrapnel wound to the right thigh for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the record reflects that the Veteran is not currently working, the record does not suggest that the Veteran cannot work because of his service-connected shrapnel wound residuals, nor has the Veteran so alleged.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial compensable rating for old shrapnel wound to the soft tissues of the right medial distal thigh, Muscle Group XV, with retained foreign body, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


